UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7381



JAMES LEONARD ASH,

                                            Plaintiff - Appellant,

          versus


LIEUTENANT OVERBY; W. J. TOWNLEY, Superinten-
dent; W. P. ROGERS, Regional Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-747-2)


Submitted:   December 11, 1997         Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
District Judge.


Dismissed by unpublished per curiam opinion.


James Leonard Ash, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the
district court. Ash v. Overby, No. CA-97-747-2 (E.D. Va. Sept. 18,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2